Name: ECSC Council of Ministers: Decision on the opening of the common market for special steels
 Type: Decision
 Subject Matter: nan
 Date Published: 1954-06-29

 Avis juridique important|31954D0601P0427ECSC Council of Ministers: Decision on the opening of the common market for special steels Official Journal 014 , 29/06/1954 P. 0427 Danish special edition: Series I Chapter 1952-1958 P. 0020 English special edition: Series I Chapter 1952-1958 P. 0020 ++++COUNCIL OF MINISTERS DECISION ON THE OPENING OF THE COMMON MARKET FOR SPECIAL STEELS THE COUNCIL , HAVING REGARD TO THE LAST PARAGRAPH OF ARTICLE 8 OF THE CONVENTION ON THE TRANSITIONAL PROVISIONS , AND TO ANNEX III TO THE TREATY ; HAVING REGARD TO THE COUNCIL DECISION OF 10 APRIL 1954 ; HAS DECIDED AS FOLLOWS : THE OPENING OF THE COMMON MARKET FOR ALL THE SPECIAL STEELS REFERRED TO IN ANNEX III IS HEREBY POSTPONED TO 1 AUGUST 1954 . DONE AT LUXEMBOURG , 24 JUNE 1954 . THE PRESIDENT J . REY